Case 2:21-cv-13350-MCA-LDW Document 10 Filed 08/04/21 Page 1 of 6 PagelD: 120

McMANIMON, SCOTLAND & BAUMANN, LLC

75 Livingston Avenue, Suite 201
Roseland, New Jersey 07068
(973) 622-1800

Anthony Sodono, III, Esq. (asodono@msbnj.com)

Sari B. Placona, Esq. (splacona@msbnj.com)

Attorneys for Anthony Sodono, III, Liquidating Receiver

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

UNITED STATES OF AMERICA,
Plaintiff,
Vv.

ENVIRONMENTAL SAFETY
INTERNATIONAL, INC., a New Jersey
Corporation, also d/b/a/ Environmental Products
International, Inc., and EPI,

JOSEPH CARNEY, individually and as an
officer of Environmental Safety International,
Inc.,

SEAN CARNEY, individually and as an officer
of Environmental Safety International, Inc.,

RAYMOND CARNEY, individually and as an
officer of Carbro Sales & Survey, L.L.C.,

Defendants.

 

 

TO:

HONORABLE MADELINE COX ARLEO

Civil Action No. 2:21-cv-13350-MCA-LDW

APPLICATION OF ANTHONY SODONO,
Il, LIQUIDATING RECEIVER, FOR AN
ORDER AUTHORIZING RETENTION
OF (1) MCMANIMON, SCOTLAND &
BAUMANN, LLC AS ATTORNEYS FOR
THE RECEIVER; (II) INTEGRATED
PROPERTY GROUP ADVISORS, LLC
d/b/a AUCTION ADVISORS AS
AUCTIONEER TO THE RECEIVER;
AND (III) VESTCORP, LLC AS
ACCOUNTANTS TO THE RECEIVER

UNITED STATES DISTRICT COURT JUDGE

Anthony Sodono, III, Liquidating Receiver (“Receiver”) for Joseph Carney (the

“Receivership Defendant”), respectfully submits this Application pursuant to L. Civ. R. 66.1 of

the Local Civil Rules of the United States District Court for the District of New Jersey, for an

Order authorizing the Receiver to retain (1) McManimon, Scotland & Baumann, LLC (““MSB”)
Case 2:21-cv-13350-MCA-LDW Document 10 Filed 08/04/21 Page 2 of 6 PagelD: 121

as his counsel; (ii) Integrated Property Group Advisors, LLC d/b/a Auction Advisors (“Auction
Advisors”) as his auctioneer; and (iii) Vestcorp, LLC (‘““Vestcorp”) as his accountants. In support
of this application, the Receiver states as follows:

Background

1. On or about July 6, 2021, the United States of America, acting upon notification
and authorization to the Attorney General by the Federal Trade Commission (“FTC”)
commenced the within action against Environmental Safety International, Inc., Joseph Carney,
Sean Carney and Raymond Carney (collectively, the “Defendants”). See Docket No. 1.

Dy On or about July 15, 2021, Anthony Sodono, III, Esq., was appointed Receiver for
the Receivership Defendant by Stipulated Order for Permanent Injunction and Civil Penalty
Judgment Against Environmental Safety International, Inc., Joseph Carney, and Sean Carney
(the “Order”) dated July 15, 2021. See Docket No. 7.

Relief Requested and Basis Therefor
I. Retention of McManimon, Scotland & Baumann, LLC

a. By this application, the Receiver seeks to retain and employ MSB with offices
located at 75 Livingston Avenue, Suite 201, Roseland, New Jersey 07068 as his counsel to assist
the Receiver in all matters relating to his duties as more fully set forth in the Order.

4, The Receiver has been informed that all members of MSB who will be engaged in
this matter are attorneys duly admitted to practice in and are members in good standing of the bar
of the State of New Jersey and the federal courts of the District of New Jersey.

3 The Receiver has selected MSB based on its considerable experience in the fields

of, among other things, litigation, general corporate, reorganization, insolvency, bankruptcy, and

4850-4279-9604, v. 1
Case 2:21-cv-13350-MCA-LDW Document 10 Filed 08/04/21 Page 3 of 6 PagelD: 122

related matters. The Receiver believes that MSB is well qualified to serve as counsel in this
matter.

6. The professional services that MSB will render to the Receiver during the
pendency of this case include, but shall not be limited to, the following:

(a) advising the Receiver with respect to his powers and duties;

(b) assisting the Receiver in taking exclusive custody, control, and possession
of all assets and documents of, or in the possession, custody, or under the control of, the
“Receivership Defendant” (as that term is defined in the Order);

(c) assisting the Receiver in administering the estate

(d) assisting the Receiver to conserve, hold, and manage all receivership
assets and perform all acts necessary or advisable to preserve the value of those assets in
order to prevent any irreparable loss or damage, or assisting the Receiver in contracting
and purchasing insurance as advisable or necessary;

(e) assisting the Receiver in selling the assets of the receivership; and

(f) performing such other legal services for the Receiver as may be necessary
and appropriate herein.

ts It is contemplated that MSB will be compensated for the services described herein
at its adjusted billing rates' and in accordance with its customary billing practices with respect to
other charges and expenses. The current billing rates of attorneys of MSB are set forth in the
Certification of Sari B. Placona, Esq., submitted herewith. These hourly rates are subject to
periodic adjustment to reflect economic and other conditions but only as approved upon written
consent of the FTC. Payment to MSB of any fees and/or disbursements incurred shall occur only
upon notice to the Receivership and Receivership Defendant and his counsel, Federal Trade

Commission, and other parties filing notices of appearance.

 

' MSB has agreed to reduce its hourly rates as follows: Mr. Sodono at $485.00 per hour and Ms. Placona, his
counsel, at $325.00 per hour.

4850-4279-9604, v. 1
Case 2:21-cv-13350-MCA-LDW Document 10 Filed 08/04/21 Page 4 of 6 PagelID: 123

8. To the best of the Receiver’s knowledge, MSB has no adverse interest with the
Federal Trade Commission, the Receivership Defendant, creditors or other parties in interest or
their respective attorneys.

II. Retention of Auction Advisors

 

9. By this application, the Receiver seeks to retain and employ Auction Advisors
with offices located at 26 Park Street, Suite 2200, Montclair, New Jersey 07042, as his
auctioneer to assist the Receiver in all matters relating to his duties as more fully set forth in the
Order, but specifically to sell by auction real property located at 20 Appletree Lane, Hillsdale,
New Jersey (the “Property”).

10. The Receiver has selected Auction Advisors based on its considerable experience
for over twenty (20) years as real estate brokers and auctioneers. The Receiver believes that
Auction Advisors is well qualified to serve as auctioneers in this matter to assist in selling the
Property. The Receiver, along with Auction Advisors has already inspected the Property and
secured same. Moreover, with Auction Advisors assistance, the Receiver will maintain, clean
and protect the Property.

11. The professional services that Auction Advisors will render to the Receiver
during the pendency of this case include, but shall not be limited to, marketing, selling and
maintaining the Property.

12. Auction Advisors intends on holding a live auction at the Property on September
14, 2021, at 11:00 am. Prior to the auction, Auction Advisers will market the Property to
thousands of on-line customers.

13. It is contemplated that Auction Advisors will be compensated for the services as

set forth in the Certification of Oren Klein submitted herewith.

4850-4279-9604, v. 1
Case 2:21-cv-13350-MCA-LDW Document 10 Filed 08/04/21 Page 5 of 6 PagelD: 124

14, To the best of the Receiver’s knowledge, Auction Advisors has no adverse
interest with the Receiver, Federal Trade Commission, Receivership Defendant, creditors, or
other parties in interest, or their respective attorneys.

III. Retention of Vestcorp, LLC

15. By this application, the Receiver seeks to retain and employ Vestcorp, LLC
(“Vestcorp”) with offices located at 623 Eagle Rock Avenue, Suite 364, West Orange, New
Jersey 07052, as his accountants to assist the Receiver in all matters relating to his duties as more
fully set forth in the Order.

16. | The Receiver has selected Vestcorp because it has extensive experience and the
appropriate accounting skills and personnel needed to perform the accounting services required
by the Receiver. The Receiver believes that Vestcorp is well qualified to serve as accountants in
this matter.

17. The professional services that Vestcorp will render to the Receiver during the
pendency of this case include, but shall not be limited to, prepare and file tax returns and render
such other accounting services as may be required by the Receiver in the ordinary course of his
duties.

18. It is contemplated that Vestcorp will be compensated for the services as follows

and as set forth set forth in the Certification of Irv Schwarzbaum submitted herewith:

Managing Director $320.00

Principal: $280.00

Tax Accountant $200.00

Associate: $160.00
5

4850-4279-9604, v. 1
Case 2:21-cv-13350-MCA-LDW Document 10 Filed 08/04/21 Page 6 of 6 PagelD: 125

19, To the best of the Receiver’s knowledge, Vestcorp has no adverse interest with
the Receiver, Federal Trade Commission, Receivership Defendant, creditors, or other parties in
interest, or their respective attorneys.

WHEREFORE, the Receiver respectfully requests that this Court enter the proposed
Order authorizing the retention of (i) McManimon, Scotland & Baumann, LLC as his counsel,
(ii) Auction Advisors as his auctioneer, (iii) Vestcorp, LLC as his accountants, and granting such

other and further relief as the Court deems just and proper.

/s/_Anthony Sodono, III
Anthony Sodono, III, Receiver

Dated: August 4, 2021

4850-4279-9604, v. 1
